United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 06-3783
                                    ___________

Peter LaSalle,                           *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Missouri.
Mercantile Bancorporation, Inc.          *
Long Term Disability Plan,               *
                                         *
             Appellee.                   *
                                    ___________

                              Submitted: June 13, 2007
                                 Filed: August 17, 2007
                                  ___________

Before LOKEN, Chief Judge, ARNOLD and COLLOTON, Circuit Judges.
                              ___________

COLLOTON, Circuit Judge.

      Peter LaSalle appeals the district court’s1 orders granting summary judgment
and denying discovery regarding the termination of his disability benefits under the
Employee Retirement Income Security Act (“ERISA”). We affirm.




      1
        The Honorable Frederick R. Buckles, United States Magistrate Judge for the
Eastern District of Missouri, sitting by consent of the parties pursuant to 28 U.S.C. §
636(c).
                                          I.

       LaSalle began working for Mercantile Bancorporation, Inc. (“Mercantile”) in
1995. In 1998, he developed a liver disease that required two liver transplants. He
received disability coverage through Mercantile’s Long-Term Disability Plan
(“Mercantile LTD Plan”), which was sponsored by the Mercantile Welfare Plan
Association (“Mercantile Welfare Plan”). This plan provided coverage for two years
if he was unable to perform “the duties of his job,” and until age sixty-five if he was
“unable to perform any work for which he is or may be trained.” (Appellant’s App.
120).

       LaSalle received disability benefits based on physical limitations until June
2001. At that time, an independent medical examination by Dr. Paul Detrick found
that LaSalle suffered from no physical or cognitive limitations that would preclude
him from working, but that he suffered from psychiatric symptoms that would
interfere with his ability to work. In early 2002, LaSalle began treatment for
depression and anxiety with Dr. Steve Stromsdorfer, a psychiatrist. LaSalle continued
to receive long-term disability (“LTD”) benefits through early 2004, based on a
finding of mental illness rather than physical limitations.

       During this time, Mercantile merged first with Firstar Corporation and then with
U.S. Bancorp (“U.S. Bank”). After those mergers, the Mercantile Welfare Plan,
which sponsored the Mercantile LTD Plan, ceased to exist. The U.S. Bank Long-
Term Disability Plan (“U.S. Bank LTD Plan”) was extended to cover participants of
the old Mercantile Plan. U.S. Bank was the plan administrator, and it employed
Hartford Benefits Management Services (“Hartford”) as the claims administrator for
the disability plan. The U.S. Bancorp LTD Claim Subcommittee (“U.S. Bank LTD
Subcommittee”) was the final reviewing body under the U.S. Bank Plan.




                                         -2-
       Hartford began a review of LaSalle’s disability benefits in 2004. In the first-
level review, Dr. Robert Denney, a psychologist, performed an independent medical
examination. Dr. Denney found that LaSalle had no substantial mental deficits that
would prevent him from performing his old job or any other work. He believed that
LaSalle “may have been attempting to appear disingenuously impaired” and that his
performance “meets the criteria for probable malingered neurocognitive dysfunction.”
(Appellant’s App. at 113-14). Dr. Denney noted LaSalle did his family’s income
taxes, paid the bills, traded stocks on the Internet, shopped for groceries, cooked
family meals, and played eighteen holes of golf multiple times per week. The doctor
said LaSalle “may have some difficulties related to his general medical condition,” but
said “there is no way I could conclude he has substantive impairment.” (Appellant’s
App. at 116).

       Dr. Stromsdorfer, LaSalle’s treating physician, reviewed the report and
observed that there was a discrepancy between his records and Dr. Denney’s
assessment. He also noted that Dr. Denney did not diagnose depression or anxiety.
Dr. Stromsdorfer acknowledged that he was not a psychologist and could not address
the validity of Dr. Denney’s test findings, and then recommended that LaSalle’s
capabilities be assessed through participation in a vocational rehabilitation program.
Dr. Denney replied that there were not enough objective indicators to make a
diagnosis of depression or anxiety, and reiterated his view that LaSalle could return
to work in some capacity within the financial industry with a short period of
rehabilitation.

      After reviewing records from Dr. Denney and Dr. Stromsdorfer, evaluations
performed by Dr. Detrick in 2001, an “employability analysis report” prepared by a
rehabilitation clinical case manager, and other materials in LaSalle’s claim file,
Hartford denied LaSalle’s claim for disability benefits beyond effective May 31, 2004.
LaSalle filed an administrative appeal, and in conducting that review, the U.S. Bank
LTD Subcommittee referred LaSalle’s file for review by two other doctors.

                                         -3-
       Dr. Milton Jay, a consulting neuropsychologist, reviewed the medical records
and spoke with Dr. Jeffrey Crippin, a hepatologist and one of LaSalle’s treating
physicians. Dr. Jay found no evidence of cognitive limitations that would inhibit
LaSalle’s capacity to work. He further reported that Dr. Crippin said he observed no
significant cognitive problems that would limit LaSalle. Dr. Maureen Smith, a
psychiatrist, also reviewed the records and spoke with Dr. Stromsdorfer. Dr. Smith
found no evidence that LaSalle’s functioning in the workplace would be impaired by
cognitive, mental, or emotional problems if he were motivated to work.

       LaSalle submitted a report from Dr. F. Timothy Leonberger, a clinical
neuropsychologist who conducted a psychological consultation with LaSalle in
September 2004. Dr. Leonberger took some issue with Dr. Denney’s conclusion that
LaSalle was malingering, observing that Dr. Denney used an “unpublished test” and
a “test that is infrequently used” to measure malingering. Dr. Leonberger ultimately
concluded that LaSalle had suffered a cognitive decline as a result of his medical
problems over the years, and that he did “not appear to be capable of performing the
type of work he has done previously.” (Appellant’s App. 60). Drs. Jay and Smith
reviewed Dr. Leonberger’s report, but they found nothing in it that changed their
conclusions. Dr. Jay, for example, responded that the so-called “unpublished” test
employed by Dr. Denney was in fact “well published as legitimate cognitive tests and
well known and used in neuropsychological practice.” (Appellant’s App. 41-42).
After considering the opinions of multiple licensed physicians, the U.S. Bank
Subcommittee advised LaSalle that “it appears that you are capable of performing not
only your own occupation, but any work for which you are or may be trained.” (Id.
at 42). Accordingly, the subcommittee upheld the decision to deny disability benefits
beyond May 31, 2004.




                                         -4-
                                           II.

       LaSalle brought this action under section 502(a) of ERISA, 29 U.S.C.
§ 1132(a), claiming that his LTD benefits were wrongfully terminated. We review the
district court’s grant of summary judgment de novo, viewing the record in the light
most favorable to the nonmoving party. Seman v. FMC Corp. Ret. Plan, 334 F.3d
728, 732 (8th Cir. 2003).

      When an ERISA plan gives the plan administrator discretionary authority to
determine eligibility for benefits, we generally review the administrator’s decision for
an abuse of discretion. Firestone Tire & Rubber Co. v. Bruch, 489 U.S. 101, 115
(1989). Under this standard, we consider whether the administrator’s decision is
supported by such relevant evidence that a reasonable mind might accept as adequate
to support such a conclusion. King v. Hartford Life & Accident Ins. Co., 414 F.3d
994, 999 (8th Cir. 2005) (en banc).

       Even where the administrator has discretionary authority, however, we may
review with greater scrutiny if a plaintiff shows that a “serious procedural irregularity
existed,” which “caused a serious breach of the plan trustee’s fiduciary duty to the
plan beneficiary.” See Buttram v. Cent. States, S.E. & S.W. Areas Health & Welfare
Fund, 76 F.3d 896, 900 (8th Cir. 1996). “For heightened review to apply, a
beneficiary claiming procedural irregularity must show that the plan administrator, in
the exercise of its power, acted dishonestly, acted from an improper motive, or failed
to use judgment in reaching its decision.” Neumann v. AT&T Comm., Inc., 376 F.3d
773, 781 (8th Cir. 2004). The alleged procedural irregularity must have some
connection to the substantive decision reached by the administrator, and give rise to
“serious doubts” about whether the result reached was the product of “an arbitrary
decision” or “whim,” before we vary from the usual standard of review. Chronister
v. Baptist Health, 442 F.3d 648, 654 (8th Cir. 2006) (internal quotations omitted).



                                          -5-
       LaSalle submits a series of alleged procedural irregularities that he believes
warrant closer review of the administrator’s actions. He asserts that according to the
terms of the Mercantile Plan, the General American Life Insurance Company, not
Hartford, should perform the first-level review; that the Mercantile Welfare Plan
Committee, rather than the U.S. Bank LTD Subcomittee should perform the second-
level review; and that a physician, rather than a psychologist, should conduct the
independent medical examination. Each of these arguments is based on a view that
LaSalle’s claim should have been processed under the Mercantile LTD Plan, as
though the U.S. Bank acquisition had never occurred. We reject this premise.

       The Mercantile Welfare Plan was established in 1981 to provide life, health,
disability, and other benefit plans for eligible employees, and these plans were to be
administered by the Mercantile Welfare Plan Committee. In 1984, the Mercantile
LTD Plan was adopted under the sponsorship of the Mercantile Welfare Plan. After
Mercantile merged with Firstar and then U.S. Bank, U.S. Bank became the sponsor
of the Mercantile Welfare Plan, and the Mercantile Welfare Plan was terminated as
of December 31, 2001.

       The summary plan description (“SPD”) describing the U.S. Bank LTD Plan
speaks to the eligibility of former employees of Mercantile for benefits after the
merger: “All other employees who are receiving LTD benefits from acquired
companies will continue to receive benefits while eligible under the terms of the plan
of that acquired company at the time of the acquisition.” (Appellant’s App. 195)
(emphasis added). LaSalle acknowledges that Mercantile was an acquired company,
having merged with Firstar and then U.S. Bank. He contends, however, that this
language from the SPD essentially obliges the U.S. Bank Plan to perpetuate the former
Mercantile LTD Plan in its entirety, and to maintain the same committee structure,
plan administrator, and procedures used by the former plan. Aside from the
impracticality of such a system, given that Mercantile and the Mercantile Welfare Plan
ceased to exist as a result of the mergers, LaSalle’s interpretation is unwarranted by

                                         -6-
the plain language of the SPD. The evident meaning of the sentence in question is that
former Mercantile employees remain eligible for benefits as long as they meet the
eligibility requirements of the Mercantile LTD Plan as it existed at the time of the
acquisition.2

       The SPD for the U.S. Bank LTD Plan lays out a thorough process for the
review of claims. First, the claims administrator, Hartford, orders an independent
medical examination, from which Hartford makes an initial determination of
eligibility for benefits. In the case of an adverse determination, the claimant may
request a review of this determination by the Subcommittee. If the initial
determination was based on medical judgment, the Subcommittee consults with
additional medical professionals for independent review of the IME. Claimants have
the right to submit additional information, and the final determination is made by
members of the Subcommittee who were not involved in the initial adverse
determination. This process is fully laid out in the U.S. Bank Plan, and it appears to
have been dutifully followed in LaSalle’s case. We do not believe LaSalle has shown
a procedural irregularity in the handling of LaSalle’s claim, let alone any that is so
“egregious that [it] might trigger a total lack of faith in the integrity of the decision
making process.” See Chronister, 442 F.3d at 655 (internal quotations omitted).




      2
        LaSalle also complains that when he initially requested copies of all documents
used by Hartford in making its determination on his eligibility for benefits, the claims
administrator furnished only a copy of the Mercantile LTD Plan, not the U.S. Bank
Plan. He asserts that Hartford’s failure to provide the U.S. Bank Plan violated 29
U.S.C. § 1024(b)(4). That section, by its terms, however, places obligations on the
plan administrator (i.e., U.S. Bank), not the claims administrator (i.e., Hartford), and
even if the plan administrator had failed to comply with its obligations, the remedy for
such a violation is not to render the applicable plan ineffective. See 29 U.S.C. §
1132(c)(1). We see no basis to conclude, moreover, that LaSalle was prejudiced by
his delayed receipt of the correct plan documents.

                                          -7-
       Like the Mercantile Plan, the U.S. Bank Plan gives the plan administrator
discretion to interpret and apply the terms of the plan. U.S. Bank or its delegee has
“sole authority, discretion and responsibility to interpret and apply the terms of the
plans and to determine all factual and legal questions under the plans, including
eligibility and entitlement to benefits.” (Appellant’s App. 214). We therefore review
the administrator’s decision under an abuse of discretion standard.

       We agree with the district court that the administrator did not abuse its
discretion. The Subcommittee was tasked with determining whether LaSalle was still
“disabled” within the meaning of the eligibility requirements of the Mercantile Plan.
Under that plan, “a Participant must be unable, for the first two years of a disability,
to perform the duties of his job because of an illness or injury, and after two years of
disability must be unable to perform any work for which he is or may be trained.”
(Appellant’s App. 120). Because LaSalle had been on LTD since 1998, his eligibility
turned on the second clause.

       The Subcommittee had sufficient evidence to support a reasonable conclusion
that LaSalle was able to work. Dr. Denney found LaSalle’s performances on memory
tests strongly indicative of malingering. On one test, his overall performance was
over seven standard deviations below the average of patients with severe brain
damage. According to Dr. Denney, “[s]uch a score is statistically impossible for an
individual giving their best appropriate efforts – especially an individual who was not
obviously, and grossly, impaired in their activities of daily living.” (Appellant’s App.
110). While Dr. Denney found LaSalle may have some “very mild cognitive
difficulties,” he opined that LaSalle’s performance met the criteria for “probable
malingered neurocognitive dysfunction.” (Id. at 114). Dr. Denney found no
substantial impairment to LaSalle’s ability to perform any occupation, noting that
LaSalle engages in a number of physically and mentally demanding tasks outside of
work (including regular rounds of golf and trading stocks on the Internet) that are
generally inconsistent with an inability to perform “any occupation.” The two doctors

                                          -8-
consulted during the administrative appeal likewise opined that LaSalle was able to
perform some work.

       The Subcommittee also considered the evaluations of two of LaSalle’s own
doctors, Dr. Stromsdorfer and Dr. Leonberger, but the plan was not required by
ERISA to give special deference to their opinions. Black & Decker Disability Plan
v. Nord, 538 U.S. 822, 829-31 (2003). Moreover, while these doctors took issue with
some of the specific findings of the doctors retained by the plan, they did not provide
a strong contrary opinion on the ultimate issue. Dr. Leonberger did not believe
LaSalle was malingering, but he found only moderate impairment in LaSalle’s
activities of daily living. His belief that LaSalle “does not appear to be capable of
performing the type of work he has done previously,” (Appellant’s App. 60)
(emphasis added), does not address the dispositive question whether he could perform
any work for which he could be trained. He noted that LaSalle performed various
physical tasks around the home, and was able to drive, shop, and handle his own
money. Similarly, Dr. Stromsdorfer did not say that LaSalle was totally disabled, and
advised Dr. Smith that “I don’t believe he has no work capacity. There are certain
jobs he could probably do.” (Id. at 97). Based on this record as a whole, the
Subcommittee’s determination that LaSalle was not disabled is supported by
substantial evidence.

       LaSalle also challenges the district court’s refusal to compel discovery of
internal notes or documents regarding the administrator’s decision-making process
and the relationship between the U.S. Bank LTD Plan Subcommittee and the doctors
who were consulted about LaSalle’s claim. We review discovery rulings for abuse of
discretion. Ferrari v. Teachers Ins. & Annuity Ass’n, 278 F.3d 801, 807 (8th Cir.
2002). Review of a plan administrator’s decision is typically conducted on the
administrative record created during the decision making process, see id., and LaSalle
has not shown good cause why discovery was necessary to gather evidence that would
be material to judicial review. The written decisions of Hartford and the U.S. Bank

                                         -9-
LTD Subcommittee were available for review, and an administrator’s reliance on
doctors whom it retains does not amount to the sort of procedural irregularity that
might affect our standard of review. See Kolosky v. UNUM Life Ins. Co., 183 F.
App’x 607, 609-10 (8th Cir. 2006) (per curiam). Accordingly, we discern no abuse
of discretion in the district court’s ruling on discovery.

                                 *      *       *

      The judgment of the district court is affirmed.
                     ______________________________




                                       -10-